USCA11 Case: 20-11631     Date Filed: 03/10/2021   Page: 1 of 10



                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11631
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:17-cv-00119-RSB-BWC



HARLEM MARTINEZ,

                                                Plaintiff - Appellant,

versus

WARDEN,
GREG DOZIER,
in his individual capacity,
ASSISTANT WARDEN RICK STONE,
LINDA WALKER,
TIMOTHY WARD,
In his capacity as Commissioner of the Georgia Department of Corrections,

                                                Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                               (March 10, 2021)
         USCA11 Case: 20-11631       Date Filed: 03/10/2021   Page: 2 of 10



Before ROSENBAUM, NEWSOM and DUBINA, Circuit Judges.

PER CURIAM:

      Appellant Harlem Martinez-Cruz (“Martinez”), a Georgia prisoner

proceeding pro se, appeals the district court’s grant of summary judgment on his

42 U.S.C. § 1983 action, challenging the lack of Spanish law books and legal

materials in Coffee Correctional Facility’s (“CCF”) law library as a discriminatory

policy that violates the Equal Protection Clause. Martinez argues that genuine

issues of material fact existed that precluded the grant of summary judgment, and

the district court erroneously resolved factual issues in favor of Warden Hilton

Hall, Assistant Warden Rick Stone, and Linda Walker, a law library aide at the

CCF, as well as former Commissioner of the Georgia Department of Corrections

Greg Dozier and current Commissioner Timothy Ward. (referred to collectively as

the “CCF Defendants”). Having read the parties’ briefs and reviewed the record,

we affirm the district court’s grant of summary judgment to the CCF Defendants.

                                         I.

      Martinez has been incarcerated at the CCF since March 2015. Originally

from El Salvador, Martinez’s native language is Spanish. He allegedly speaks

little English and cannot read or write in English. The CCF is a private prison

facility operated and managed by CoreCivic, Inc. (“CoreCivic”), and it provides

certain services to inmates housed at CCF, including legal research materials and

                                         2
         USCA11 Case: 20-11631       Date Filed: 03/10/2021    Page: 3 of 10



translation services. Under CoreCivic’s policy, the primary legal research

materials in the library consist of an electronic subscription product from Lexis

Nexis that is specifically curated for Georgia prisoners and is available only in

English. Another research material, the Jailhouse Lawyer’s Handbook, a standard

legal research book in prison law libraries, is not presently available for purchase

in Spanish. The law library at CCF only has one Spanish-language law book

available for its inmates: a Spanish to English and English to Spanish Law

Dictionary.

      Martinez filed a 42 U.S.C. § 1983 complaint, as a class action, against the

CCF Defendants, alleging that they violated the Equal Protection Clause of the

Fourteenth Amendment by racially discriminating against Martinez because they

did not provide him with Spanish-language legal research material. He sought

preliminary and permanent injunctive relief, compensatory damages, and punitive

damages. The magistrate judge entered an initial report and recommendation

(“R&R”), to which Martinez filed objections. The magistrate judge interpreted the

objections as a motion to amend the complaint and gave Martinez leave to file an

amended complaint. Martinez filed an amended complaint, reiterating his claims

from his first complaint. The CCF Defendants filed an amended answer.

      The district court adopted the magistrate judge’s R&R, overruled Martinez’s

objections, and dismissed Martinez’s access to the courts, conspiracy, class action,

                                          3
         USCA11 Case: 20-11631       Date Filed: 03/10/2021     Page: 4 of 10



and preliminary injunctive relief claims. The CCF Defendants moved for

summary judgment and provided sworn declarations of the named parties, and a

sworn declaration of Jennifer Williams, an attorney for CoreCivic. Martinez

opposed the motions for summary judgment, arguing that as an Hispanic, Spanish-

speaking prisoner, he had been denied an adequate, effective and meaningful law

library to pursue post-conviction proceedings. Martinez submitted several sworn

declarations supporting his contention that CCF’s law library was inadequate

because it contained one bilingual law book and no computer software offering

Spanish legal materials. The magistrate judge recommended that the CCF

Defendants’ motions for summary judgment be granted because Martinez did not

establish the alleged discrimination was based on his membership in a suspect

class, could not establish intentional discrimination, and could not prove that he

had been treated differently than similarly situated inmates.

      The district court adopted the R&R and granted the CCF Defendants’

motions for summary judgment. The district court found that Martinez’s equal

protection claims failed on three independent grounds: (1) Martinez could not

establish that the alleged discrimination was based on his membership in a suspect

class; (2) Martinez could not show that he was “similarly situated” to his

comparators because inmates who speak limited or no English are differently

situated than those who are fluent in English; and (3) Martinez presented no

                                          4
         USCA11 Case: 20-11631       Date Filed: 03/10/2021   Page: 5 of 10



evidence that the alleged discrimination was intentional or motivated by a

discriminatory purpose. Martinez appeals the district court’s grant of summary

judgment to the CCF Defendants.

                                         II.

      We review de novo the district court’s grant of summary judgment and apply

the same standards used by the district court. Miccosukee Tribe of Indians of Fla.

v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008). Summary judgment is

appropriate if the parties’ submissions “show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law.” Id. “A factual dispute between the parties will not defeat summary

judgment unless it is both genuine and material.” Id. A factual dispute is only

“material” if it would affect the outcome of the case. Id. Moreover, we will affirm

the grant of summary judgment “for any reason supported by the record, even if

not relied upon by the district court.” Allen v. USAA Cas. Ins. Co., 790 F.3d 1274,

1278 (11th Cir. 2015).

      “To obtain reversal of a district court judgment that is based on multiple,

independent grounds, an appellant must convince us that every stated ground for

the judgment against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 680 (11th Cir. 2014). “When an appellant fails to challenge properly on

appeal one of the grounds on which the district court based its judgment, he is

                                          5
          USCA11 Case: 20-11631       Date Filed: 03/10/2021    Page: 6 of 10



deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed.” Id. An appellant also abandons a claim when (a)

he makes only passing reference to it, (b) he raises it in a perfunctory manner

without supporting arguments and authority, (c) he refers to it only in the

“statement of the case” or “summary of the argument,” or (d) the references to the

issue are mere background to the appellant’s main arguments or are buried within

those arguments. Id. at 681–82.

      We hold pro se pleadings to a less stringent standard than attorney drafted

pleadings, and we liberally construe them. Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998). Although we give liberal construction to pro se

pleadings, the pleadings must still conform to procedural rules. Albra v. Advan

Inc., 490 F.3d 826, 829 (11th Cir. 2007). Further, the leniency afforded pro se

litigants with liberal construction does not give the courts “license to serve as de

facto counsel” or permit them to rewrite an otherwise deficient pleading to sustain

an action. Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014)

(quoting GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.

1998)).

                                         III.

      Martinez argues on appeal that the district court erred in granting summary

judgment to the CCF Defendants because there were genuine issues of material

                                           6
         USCA11 Case: 20-11631        Date Filed: 03/10/2021    Page: 7 of 10



fact that precluded the grant of summary judgment, and the district court

improperly resolved the factual disputes in favor of the CCF Defendants.

      The CCF Defendants initially contend that Martinez fails to properly

challenge the district court’s ruling on his equal protection claims and fails to

establish how any of the proposed disputed facts were material to the district

court’s ruling. The CCF Defendants also assert that Martinez offers no analysis of

the district court’s conclusions that his language abilities do not make him a

member of a suspect class, that he was not “similarly situated” to inmates who can

read and write English, and that the policies he challenges were motivated by

discriminatory intent. Because Martinez fails to make specific, non-conclusory

arguments for each of the district court’s independent conclusions, the CCF

Defendants contend that Martinez has effectively abandoned his appeal.

      Alternatively, the CCF Defendants argue that Martinez’s claim fails as a

matter of law. First, while Martinez alleges that the failure to provide Spanish

research materials discriminated against him based on his Hispanic ethnicity, he

presents no evidence that the policies discriminate against Hispanic inmates.

Second, Martinez cannot show that he was “similarly situated” to the English-

speaking inmates. Third, Martinez presents no evidence that the challenged policy,

which is not set by the warden or local prison staff, was instituted because of

discriminatory intent. The undisputed evidence demonstrates that CoreCivic does

                                           7
         USCA11 Case: 20-11631        Date Filed: 03/10/2021    Page: 8 of 10



not provide Spanish legal research materials because they are not available.

Hence, the CCF Defendants urge this court to affirm the district court’s judgment.

                                         IV.

      “The Equal Protection Clause of the Fourteenth Amendment commands that

no State shall ‘deny to any person within its jurisdiction the equal protection of the

laws,’ which is essentially a direction that all persons similarly situated should be

treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.

Ct. 3249, 3254 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216, 102 S. Ct. 2382,

2394 (1982)). “To establish an equal protection claim, a prisoner must

demonstrate that (1) he is similarly situated to other prisoners who received more

favorable treatment; and (2) the state engaged in invidious discrimination against

him based on race, religion, national origin, or some other constitutionally

protected basis.” Sweet v. Sec’y, Dep’t of Corr., 467 F.3d 1311, 1318–19 (11th

Cir. 2006).

      Protected classes typically involve immutable characteristics determined by

the accident of birth, such as race, national origin, and sex. Frontiero v.

Richardson, 411 U.S. 677, 686, 93 S. Ct. 1764, 1770 (1973). If the allegations do

not implicate a suspect class, a court will evaluate only whether there was a

rational basis for the treatment. Cook v. Wiley, 208 F.3d 1314, 1323 (11th Cir.

2000).

                                           8
         USCA11 Case: 20-11631        Date Filed: 03/10/2021   Page: 9 of 10



      A plaintiff must also satisfy the “similarly situated” requirement regardless

of whether his claim is based on a suspect classification. Young Apartments, Inc.

v. Town of Jupiter, Fla., 529 F.3d 1027, 1045 (11th Cir. 2008). Under this

requirement, a prisoner must demonstrate that he is similarly situated to other

prisoners who received more favorable treatment. Sweet, 467 F.3d at 1318–19. To

be considered similarly situated, comparators must be prima facie identical in all

relevant respects. Grider v. City of Auburn, Ala., 618 F.3d 1240, 1264 (11th Cir.

2010) (internal quotation marks omitted).

      We conclude, based on the record, that Martinez has abandoned his

challenge to the district court’s grant of summary judgment by failing to challenge

the three independent grounds for its equal protection ruling. See Sapuppo, 739

F.3d at 680. While Martinez references these grounds in a list of “disputed facts”

in his statement of the case in his brief on appeal, he does so in a perfunctory

manner without supporting arguments and authority and only specifies one of the

grounds, discriminatory intent, in the body of his argument.

      Assuming arguendo that Martinez has preserved his challenge on appeal, we

conclude that the district court properly granted summary judgment. Even

assuming without deciding that Martinez showed that he was a member of a

suspect class, he did not show that the alleged discrimination by any of the CCF

Defendants was intentional. CoreCivic’s corporate legal department determined

                                          9
        USCA11 Case: 20-11631       Date Filed: 03/10/2021   Page: 10 of 10



the contents of the CCF library, and the absence of Spanish legal materials did not

stem from intentional discrimination but from the unavailability of such materials

for purchase.

      Accordingly, for the aforementioned reasons, we affirm the district court’s

grant of summary judgment for the CCF Defendants.

      AFFIRMED.




                                         10